395 F.2d 771
Gary Chilton RAGSDALE, Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Appellee.
No. 24809.
United States Court of Appeals Fifth Circuit.
June 19, 1968.

Appeal from the United States District Court for the Northern District of Texas; Leo Brewster, Judge.
Gary Chilton Ragsdale, pro se.
Robert E. Owen, Asst. Atty. Gen., Austin, Tex., Crawford C. Martin, Atty. Gen. of Texas, George M. Cowden, First Asst. Atty. Gen., A. J. Carubbi, Jr., Staff Legal Asst., R. L. Lattimore, Howard M. Fender, Lonny F.Zwiener, Asst. Attys.  Gen., Austin, Tex., for appellee.
Before COLEMAN and SIMPSON, Circuit Judges, and DAWKINS, District judge.
PER CURIAM:


1
The judgment of the District Court is reversed and remanded for further consideration in the light of Peyton v. Rowe, 390 U.S. 978, 88 S. Ct. 1549, 20 L. Ed. 2d 426.


2
Reversed and remanded.